FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofDecember 2015 Commission File Number:001-11960 AstraZeneca PLC 2 Kingdom Street, London W2 6BD Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesNo X If “Yes” is marked, indicate below the file number assigned to the Registrant in connection with Rule 12g3-2(b):82- ﻿ DURVALUMAB ATLANTIC TRIAL SUPPORTS CLINICAL ACTIVITY AND ASTRAZENECA’S OVERALL IMMUNO-ONCOLOGY STRATEGY Durvalumab demonstrated clinical activity and durable responses in 3rd-line or later stage NSCLC patients; full data to be presented at a scientific congress in 2016 Durvalumab monotherapy and combination trials on track in multiple cancers, including 1st-line therapy for NSCLC, head & neck and bladder cancers AstraZeneca today provided an update on preliminary findings from the ATLANTIC trial of durvalumab as 3rd-line or later stage therapy in patients with locally advanced or metastatic programmed death ligand-1 (PD-L1) positive non-small cell lung cancer (NSCLC) that lacks epidermal growth factor receptor (EGFR) or ALK alterations. An initial analysis supports durvalumab’s clinical activity, with durable responses and an established safety profile in these difficult-to-treat patients. ATLANTIC investigated the efficacy and tolerability of durvalumab in patients who received at least two prior systemic treatment regimens including platinum-based chemotherapy, and who have limited options for further therapy. A full evaluation of the data is ongoing and the results will be presented at a scientific congress in 2016. Sean Bohen, Executive Vice President, Global Medicines Development and Chief Medical Officer at AstraZeneca, said: “As we have seen in other studies, durvalumab has demonstrated expected clinical activity and durable response in these heavily pre-treated patients. As previously communicated, the treatment and regulatory landscape in lung cancer is evolving. We now believe it is unlikely that ATLANTIC can be used for regulatory submission as a monotherapy, but we will make that determination following a full analysis of the data. Durvalumab is a cornerstone of our immuno-oncology portfolio with a fast advancing development programme focused primarily on novel combinations.” A comprehensive durvalumab registration programme is underway across multiple tumour types, stages of disease, and lines of therapy both as monotherapy and in combination. This forms part of AstraZeneca’s late-stage immuno-oncology programme and includes more than 9,000 patients in 16 clinical trialsin lung, bladder, head & neck, and other cancers, summarised below. DURVALUMAB DEVELOPMENT PROGRAMME Status as of Year-To-Date and Q3 2015 Financial results on 5 November 2015 Next update with FY 2015 Results on 4 February 2016 LUNG CANCER Name Phase Line of treatment Population Design Timelines Status Early disease Monotherapy ADJUVANT III N/A Stage Ib-IIIa NSCLC durvalumab vs placebo Data expected 2020 Recruiting PACIFIC III N/A Stage III unresect-able NSCLC durvalumab vs placebo Data expected 2017 Recruiting Advanced/metastatic disease Monotherapy ATLANTIC II 3rd line PD-L1 pos. NSCLC durvalumab (single arm) Full data 2016 - Combination therapy ARCTIC III 3rd line NSCLC durvalumab vs SoC (PD-L1 pos.) or durvalumab vs tremelimumab vs durva + treme vs SoC (PD-L1 neg.) Data expected 2017 Recruiting MYSTIC III 1st line NSCLC (PFS endpoint) durvalumab vs durva + treme vs SoC Data expected 2017 First patient dosed NEPTUNE III 1st line NSCLC (OS endpoint) durva + treme vs SoC Data expected 2018 Awaiting first patient dosed - III 1st line NSCLC durvalumab + chemotherapy +/- tremelimumab In preparation CAURAL III 2nd line T790M+ NSCLC osimertinib vs osimertinib + durvalumab Data expected 2018 Initiated enrolment; currently on partial clinical hold to characterise incidence of interstitial lung disease METASTATIC HEAD AND NECK CANCER Name Phase Line of treatment Population Design Timelines Status Monotherapy HAWK II 2nd line PD-L1 pos. SCCHN durvalumab (single arm) Data expected H2 2016 Recruiting Indication granted FDA Fast Track designation Combination therapy CONDOR II 2nd line PD-L1 neg. SCCHN durvalumab vs tremelimumab vs durva + treme Data expected 2017 Recruiting EAGLE III 2nd line SCCHN durvalumab vs durva + treme vs SoC Data expected 2018 In preparation KESTREL III 1st line SCCHN durvalumab vs durva + treme vs SoC Data expected 2018 In preparation METASTATIC BLADDER CANCER Name Phase Line of treatment Population Design Timelines Status DANUBE III 1st line Cisplatin chemo- therapy-eligible/ ineligible durvalumab vs durva + treme vs SoC Data expected 2018 First patient dosed OTHER TUMOUR TYPES Name Phase Line of treatment Indication Design Timelines Status - II 2nd/ 3rd line Metastatic gastric cancer durvalumab vs tremelimumab vs durva + treme In preparation - II 2nd line Unresect-able liver cancer durvalumab vs tremelimumab vs durva + treme In preparation ALPS II 2nd line Metastatic pancreatic cancer durva + treme (single arm) In preparation SoC Standard of Care, PFS Progression Free Survival, OS Overall Survival About durvalumab (MEDI4736) Durvalumab is an investigational human monoclonal antibody directed against PD-L1. Signals from PD-L1 help tumours avoid detection by the immune system. Durvalumab blocks these signals, countering the tumour's immune-evading tactics. Durvalumab is being developed, alongside other immunotherapies, to empower the patient's immune system and attack the cancer. Durvalumab is being investigated in an extensive clinical trial programme, as monotherapy or in combination with tremelimumab, in NSCLC, head and neck, gastric, pancreatic, bladder and blood cancers. About the ATLANTIC trial ATLANTIC is a Phase II, non-comparative, open-label, multi-centre, international trial ofdurvalumab in patients with locally advanced or metastatic NSCLC (Stage IIIB-IV) who have received at least two prior systemic treatment regimens including one platinum-based chemotherapy regimen. About AstraZeneca in Oncology Oncology is a therapy area in which AstraZeneca has deep-rooted heritage. It will be potentially transformational for the company’s future, becoming the sixth growth platform. Our vision is to help patients by redefining the cancer treatment paradigm and one day eliminate cancer as a cause of death. By 2020, we are aiming to bring six new cancer medicines to patients. Our broad pipeline of next-generation medicines is focused on four main disease areas – lung, ovarian, breast and haematological cancers. These are being targeted through four key platforms – immuno-oncology, the genetic drivers of cancer and resistance, DNA damage repair and antibody drug conjugates. About AstraZeneca AstraZeneca is a global, innovation-driven biopharmaceutical business that focuses on the discovery, development and commercialisation of prescription medicines, primarily for the treatment of diseases in three main therapy areas - respiratory, inflammation, autoimmune disease (RIA), cardiovascular and metabolic disease (CVMD) and oncology – as well as in infection and neuroscience. AstraZeneca operates in over 100 countries and its innovative medicines are used by millions of patients worldwide. For more information please visit: www.astrazeneca.com CONTACTS Media Enquiries Esra Erkal-Paler UK/Global +44 20 7604 8030 Neil Burrows UK/Global +44 20 7604 8032 Vanessa Rhodes UK/Global +44 20 7604 8037 Karen Birmingham UK/Global +44 20 7604 8120 Jacob Lund Sweden +46 8553260 20 Michele Meixell US +1 Investor Enquiries UK Thomas Kudsk Larsen Oncology +44 7818 524185 Eugenia Litz RIA +44 7884 735627 Nick Stone CVMD +44 7717 618834 Craig Marks Finance +44 7881 615764 Christer Gruvris Consensus Forecasts +44 7827 836825 US Lindsey Trickett Oncology, ING +1 Mitch Chan Oncology +1 Dial / Toll-Free +1 Key: RIA - Respiratory, Inflammation and Autoimmunity, CVMD - Cardiovascular and Metabolic Disease, ING - Infection, Neuroscience and Gastrointestinal 18 December 2015 -ENDS- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AstraZeneca PLC Date:18 December2015 By:/s/ Adrian Kemp Name: Adrian Kemp Title: Company Secretary
